 In the Matter of J.I.CASE COMPANY,EMPLOYERandINTERNATIONALBROTHERHOODOF BLACKSMITHS, DROP FORGERS&HELPERS, LOCAL-645,AFL, PETITIONERCase Yo. 20-RC-181.-Decided November 9, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.,Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.* 2Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.33.A question affecting commerce exists concerning the representa-tion of the employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.The Employer moved to dismiss the petition on thegrounds that(1) the unit soughtviolates the jurisdictional provisions in the Petitioner's constitution, and (2) that therewas no demand upon the Employer by the Petitioner for recognition prior to the filingof the petitionThese motions are denied because (a) we will not Inquire into a Union'sconstitution in the absence of proof that such Union will not accord effective representa-tion,Matter of The Baldwin LocomotiveWorks, 76 N. L. R. B 922; and (b) it is suf-ficient that the petitioning Union's status as a bargaining representative Is disputed asof the date of the hearing and that recognition depends upon certification by the Board.Matter of Advance Pattern Company,80 N L R. B 29 (on reconsideration).*Chairman Herzog and Members Houston and Gray.'The Employer's motion that the Board disclose to it the contents of (a) the FieldExaminer's report of his Investigation of the petition, and (b) the hearing oMce'r s report,is denied for the reasons stated in earlier casesMatter ofAlabamaTe.Vile eotperation,7:1N. L.R B 1192.'The Employer moved to dismiss the petition on the ground that no showing of repre-sentative interest was made at the hearing ']`his motion is denied.The Petitioner'sshowing of representation is solely a matter of administrative procedure to be determinedby the Board itself.Matter of Binns Passaic IronabBraga Foundry,77 N. L. B. B. 380.80 N. L. R. B . No. 46.223 224DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. The appropriate unit:The Petitioner seeks a unit composed of all production and mainte-nance employees at the Employer's Stockton, California, plant, in-cluding the employees in the experiment division.The Employerwould exclude from the unit the employees in the experiment division.The Employer is engaged in the manufacture of disc harrows atthe plant herein involved. In addition to the production and mainte-nance employees, the Employer presently employs 11 employees inits experimental division.These employees build experimental ma-chines, tools, and parts.They perform their own maintenance work.As the experiment division employees perform work involving the useof similar skills, possess the same general interests, and are subjectto the same working conditions and benefits, as the production andmaintenance employees, we shall include them in the unit hereinfound appropriate.'We find that all production and maintenance employees at theEmployer's Stockton, California, plant, including employees in theexperiment division, but excluding office, office clerical, and profes-sional employees, guards, and all supervisors, constitute a unit appro-priate for purposes of collective bargaining within the meaning ofthe Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurpose of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were inor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented, for purposes ofcollective bargaining, by International Brotherhood of Blacksmiths,Drop Forgers & Helpers, Local 645, AFL.4 SeeMatter of Kansas City Power and L2gh.t Company, 75 N.L.R. B. 609.